UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 Celadon Group, Inc. (Name of Registrant as Specified In Its Charter) N/A (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required o Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. (1) Title of each class of securities to which transaction applies: N/A (2) Aggregate number of securities to which transaction applies: N/A (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): N/A (4) Proposed maximum aggregate value of transaction: N/A (5) Total fee paid: N/A o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount previously paid: N/A (2) Form, Schedule or Registration Statement No.: N/A (3) Filing Party: N/A (4) Date Filed: N/A Celadon Group, Inc. 9503 East 33rd Street One Celadon Drive Indianapolis, Indiana 46235 NOTICE AND PROXY STATEMENT FOR ANNUAL MEETING OF STOCKHOLDERS TO BE HELD ON NOVEMBER 13, 2009 To Our Stockholders: You are cordially invited to attend the 2009 annual meeting of stockholders (the "Annual Meeting") of Celadon Group, Inc., a Delaware corporation (the "Company"), to be held at our principal executive offices, 9503 East 33rd Street, One Celadon Drive, Indianapolis, Indiana, 46235 at 9 a.m. local time, on Friday, November 13, 2009, for the following purposes: 1. to consider and act upon a proposal to elect fivedirectors of the Company; and 2. to consider and act upon such other matters as may properly come before the meeting and any adjournment thereof. The foregoing matters are more fully described in the accompanying proxy statement. The Board of Directors has fixed the close of business on September 21, 2009, as the record date for the determination of stockholders entitled to receive notice of and to vote at the Annual Meeting or any adjournment thereof.Shares of common stock may be voted at the Annual Meeting only if the holder is present at the Annual Meeting in person or by valid proxy.YOUR VOTE IS IMPORTANT.TO ENSURE YOUR REPRESENTATION AT THE ANNUAL MEETING, YOU ARE REQUESTED TO PROMPTLY DATE, SIGN, AND RETURN THE ACCOMPANYING PROXY IN THE ENCLOSED ENVELOPE.You may also vote on the Internet by completing the electronic voting instruction form found at www.proxyvote.com or by telephone using a touch-tone telephone and calling 1-800-690-6903.The prompt return of your proxy may save us additional expenses of solicitation. By order of the Board of Directors /s/ Kenneth Core Kenneth Core Secretary Indianapolis, Indiana September 30, 2009 TABLE OF CONTENTS GENERAL INFORMATION 1 Voting Rights 1 Quorum Requirement 1 Required Vote 2 Right to Attend Annual Meeting; Revocation of Proxy 2 Costs of Solicitation 2 Form 10-K 2 How to Read this Proxy Statement 2 Electronic Access to Proxy Statement and Form 10-K 2 PROPOSAL 1 — ELECTION OF DIRECTORS 3 Nominees for Directorships 3 CORPORATE GOVERNANCE 5 The Board of Directors 5 Committees of the Board of Directors 5 Audit Committee 5 Audit Committee Report for Fiscal 2009 6 Compensation Committee 7 Compensation Committee Report for Fiscal 2009 8 Compensation Committee Interlocks and Insider Participation 8 Our Executive Officers 9 Code of Conduct and Ethics 9 Section 16(a) Beneficial Ownership Reporting Compliance 9 EXECUTIVE COMPENSATION 10 Compensation Discussion and Analysis 10 Overview and Philosophy of Compensation 10 Elements of Compensation 10 Summary Compensation Table 19 All Other Compensation Table 20 Narrative to Summary Compensation Table 20 Grants of Plan-Based Awards 21 Narrative to Grants of Plan-Based Awards 21 Outstanding Equity Awards at Fiscal Year-End 22 Option Exercises and Stock Vested 24 Director Compensation 25 Narrative to Director Compensation 26 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 27 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 29 INTEREST OF CERTAIN PERSONS IN MATTERS TO BE ACTED UPON 29 RELATIONSHIP WITH INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 30 Principal Accounting Fees and Services 30 STOCKHOLDER PROPOSALS 31 OTHER MATTERS 31 TABLE OF CONTENTS CELADON GROUP, INC. 9503 East 33rd Street One Celadon Drive Indianapolis, Indiana 46235 PROXY STATEMENT FOR ANNUAL MEETING OF STOCKHOLDERS TO BE HELD NOVEMBER 13, 2009 GENERAL INFORMATION This proxy statement ("Proxy Statement") is furnished in connection with the solicitation of proxies by the Board of Directors of Celadon Group, Inc. (the "Company") to be voted at the Annual Meeting of Stockholders of the Company (the "Annual Meeting"), which will be held on Friday, November 13, 2009 beginning at 9 a.m. local time, at our principal executive offices located at 9503 East 33rd Street, One Celadon Drive, Indianapolis, Indiana, 46235, and any adjournment thereof.THE ENCLOSED PROXY IS SOLICITED BY OUR BOARD OF DIRECTORS.Where specific choices are not indicated, all proxies received pursuant to this solicitation will be voted (i) FOR the election of the director nominees named below and (ii) with respect to any other matters properly brought before the Annual Meeting, in accordance with the judgment of the proxy holders.We have not received notice of other matters that properly may be presented for voting at the Annual Meeting. This Proxy Statement, the proxy card, and our Form 10-K for the fiscal year ended June 30, 2009, was first mailed on or about September 30, 2009 to stockholders of record at the close of business on September 21, 2009 (the "Record Date").Except to the extent it is incorporated by specific reference, the enclosed copy of our 2009 Form 10-K is not incorporated into this proxy statement and is not to be deemed a part of the proxy solicitation material. The terms "Company," "we," "us," and "our" refer to Celadon Group, Inc. and its subsidiaries. Voting Rights Only stockholders of record at the close of business on the Record Date ("Stockholders") are entitled to vote, either in person or by valid proxy, at the Annual Meeting.As of the close of business on the Record Date, there were issued and outstanding 21,840,851 shares of common stock, par value $.033 per share, entitled to cast votes on all matters subject to a vote at the Annual Meeting.The total number of issued and outstanding shares excludes approximately 1,690,287 shares of common stock underlying issued and outstanding stock options granted under our incentive stock plans and other arrangements.Stockholders are entitled to one vote for each share of common stock held of record.Holders of unexercised options or other rights to acquire common stock are not entitled to vote the underlying shares at the Annual Meeting, but holders of restricted stock are entitled to vote such shares at the Annual Meeting.We have no other class of stock outstanding.Stockholders are not entitled to cumulative voting in the election of directors. Quorum Requirement In order to transact business at the Annual Meeting, a quorum must be present.A quorum is present if the holders of a majority of the total number of shares of common stock issued and outstanding as of the Record Date are represented at the Annual Meeting in person or by proxy.Shares that are entitled to vote but that are not voted at the direction of the holder (called "abstentions") and shares that are not voted by a broker or other record holder due to the absence of instructions from the beneficial owner (called "broker non-votes") will be counted for the purpose of determining whether a quorum is present. 1 TABLE OF CONTENTS Required Vote Directors are elected by an affirmative vote of a plurality of the votes cast by Stockholders entitled to vote and represented in person or by proxy at the Annual Meeting, which means the director nominees receiving the highest number of votes for their election will be elected as directors.Approval of any other matter properly submitted to Stockholders for action at the Annual Meeting requires the affirmative vote of a majority of the votes cast by Stockholders entitled to vote and represented in person or by proxy at the Annual Meeting, unless a different vote is required by law or our certificate of incorporation or bylaws.Abstentions and broker non-votes are not considered affirmative votes and thus will have no effect on the election of directors by a plurality vote, but will have the same effect as negative votes with respect to the approval of any other matter submitted to Stockholders. Right to Attend the Meeting; Revocation of Proxy Returning a proxy now will not interfere with a Stockholder's right to attend the Annual Meeting or to vote his or her shares personally at the Annual Meeting, if he or she wishes to do so.Stockholders who execute and return proxies may revoke them at any time before they are exercised by giving written notice of revocation to our Secretary at the address of our principal executive offices, by executing a subsequent proxy and delivering it to our Secretary at such address, or by attending the Annual Meeting and voting in person. Costs of Solicitation We will bear the cost of solicitation of proxies, which we expect to be nominal and will include reimbursements for the charges and expenses of brokerage firms and others for forwarding solicitation materials to beneficial owners of our outstanding common stock.Proxies will be solicited by mail and may be solicited personally by directors, officers, or our regular employees, who will not receive any additional compensation for any such services. Form 10-K The information included in this Proxy Statement should be reviewed in conjunction with the Consolidated Financial Statements, Notes to Consolidated Financial Statements, Reports of our Independent Registered Public Accounting Firm, and other information included in our 2009 Form 10-K that was first mailed on or about September 30, 2009, together with this Notice of Annual Meeting and Proxy Statement, to all Stockholders of record as of the Record Date. How to Read this Proxy Statement This Proxy Statement contains the proposals to be considered by Stockholders at the Annual Meeting, as well as important information concerning, among other things, our management and our Board of Directors; executive compensation; transactions between us and our officers, directors, and affiliates; the stock ownership of certain beneficial owners and management; the services provided to us by and fees of KPMG, LLP ("KPMG"), our independent registered public accounting firm; and instructions for stockholders who want to make proposals at the next Annual Meeting of Stockholders.EACH STOCKHOLDER SHOULD READ THIS INFORMATION BEFORE COMPLETING AND RETURNING THE ENCLOSED PROXY CARD. Electronic Access to Proxy Statement and Form 10-K This Proxy Statement and our 2009 Form 10-K may be viewed online at www.celadontrucking.com; provided, you may not cast any votes through our website.If you are a Stockholder, you can elect to receive future Forms 10-K and proxy statements electronically by marking the appropriate box on your proxy form.If you choose this option and remain a stockholder at such time, you will receive a proxy form prior to the next Annual Meeting of Stockholders listing the website locations at which the Form 10-K and proxy statement can be found and your choice will remain in effect until you notify us by mail that you wish to resume mail delivery of these documents.If you hold our stock through a bank, broker, or another holder of record, refer to the information provided by that entity for instructions on how to elect this option.Opting for this option will save us the time and expense of printing and mailing these materials to you. 2 TABLE OF CONTENTS PROPOSAL 1 ELECTION OF DIRECTORS At the Annual Meeting, Stockholders will elect five (5) directors to serve as the Board of Directors until our Annual Meeting of Stockholders following our 2010 fiscal year or until their successors are duly elected and qualified.Our Board of Directors has nominated Stephen Russell, Anthony Heyworth, Catherine Langham, Michael Miller, and Paul Will for election as directors.Each of the nominees is presently serving as a director.In the absence of contrary instructions, each proxy will be voted for the election of all of the proposed directors. If any of the nominees named above become unable for any reason or unwilling for good cause to serve as a director, the Board of Directors may designate a substitute nominee.In that case, the proxy holders will vote for the substitute nominee designated by the Board of Directors. THE BOARD OF DIRECTORS UNANIMOUSLY RECOMMENDS A VOTE "FOR" EACH OF THE DIRECTOR NOMINEES. Nominees For Directorships Information concerning the names, ages, positions with the Company, tenure as a director, and business experience of nominees standing for election as directors at the Annual Meeting is set forth below.All references to experience with the Company include positions within our operating subsidiaries, Celadon Trucking Services, Inc., a New Jersey corporation, and Celadon Logistics Services, Inc., a Delaware corporation.All executive officers are elected annually by the Board of Directors. Stephen Russell, 69, has been our Chairman of the Board and Chief Executive Officer ("CEO") since our inception in July 1986 and served as our President from September 2000 to October 2004.He is a member of the American Trucking Associations' Executive Committee and serves as Chairman of their Audit Committee.He previously served as the Chairman of the Homeland Security Policy Committee of the American Trucking Associations, as a member of the Board of the Truckload Carriers Association.Mr. Russell currently serves on the Board of Directors for the Cornell University Johnson Graduate School of Management, the Indianapolis Museum of Art, and the Eiteljorg Museum. Anthony Heyworth, 65, has been one of our directors since 1999.He is a member of both the Audit and Corporate Governance Committee and the Compensation and Nominating Committee.Mr. Heyworth retired from KeyCorp in February 2001 as Vice Chairman, Commercial Banking, KeyBank N.A. after a 36-year career with this financial services company.He also served as Chairman, President, and CEO of Keybank Central Indiana from 1991 to 2001.He joined the former Central National Bank in 1965 and was Executive Vice President when the bank merged with Society National Bank of Cleveland in 1986 and KeyBank in 1994. Catherine Langham, 51,has served as a director since July 25, 2007.She is a member of both the Audit and Corporate Governance Committee and the Compensation and Nominating Committee.Ms. Langham is President and Chief Executive Officer of Langham Logistics, Inc. ("LLI"), a global freight management company specializing in expedited transportation, warehousing, and distribution based in Indianapolis, Indiana.Ms. Langham has been with LLI since its inception over twenty years ago and brings over twenty years of experience in the logistics industry.Ms. Langham serves as a member of the Board of the Indiana Economic Development Corporation, and as a director of The Finish Line, Inc.Ms.
